DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 27 January 2021 and 12 May 2021 are being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2019/0180667).

Regarding claim 1, Lin et al. disclose a display device, adapted to perform in-screen fingerprint identification, the display device comprising:
a plurality of sub-pixel circuits (Figure 6 shows pixels 1061 and 1062 which have RGB sub-pixels.);
a plurality of light sensing circuit stages, comprising a plurality of light sensing circuits, wherein the light sensing circuits correspond to the sub-pixel circuits (Figure 6 
a plurality of sensing drive lines, driving the light sensing circuit stages sequentially (Figure 6, G(n), G(n+1), G(n+2). See Figure 7 which shows sequential driving.);
wherein in a first time interval (Figure 7, the time interval where G(n+1) is active.), a first sensing drive line among the sensing drive lines provides a first sensing drive signal to a qth light sensing circuit stage and a latter light sensing circuit stage among the light sensing circuit stages (Figures 6 and 7, G(n+1) provides a signal to LSC1 of 1061 [qth light sensing circuit stage] and LSC2 of 1062 [a latter light sensing circuit stage].),
wherein in the first time interval, the qth light sensing circuit stage performs a light sensing reset operation according to the first sensing drive signal (Figures 6-7, LSC1 of 1061 and paragraphs [0059] and [0074] explain “to receive the gate signal G(n+1) as the reset control signal”.), and the latter light sensing circuit stage performs a light sensing write operation according to the first sensing drive signal (Figures 6-7, LSC2 of 1062 and paragraph [0069], “to write the data voltage”.).

Regarding claim 2, Lin et al. disclose the display device according to claim 1, wherein the sensing drive lines extend in a first direction, and the sensing drive lines are arranged and disposed parallel to each other in a second direction (Figure 6 shows the sensing drive lines extend in a first direction [horizontally] and disposed parallel to each other in a second direction [vertically].).

Regarding claim 3, Lin et al. disclose the display device according to claim 1, wherein a second sensing drive line among the sensing drive lines provides a second sensing drive signal to the latter light sensing circuit stage in a second time interval after the first time interval (Figures 6-7, the interval for G(n+2).),
wherein the latter light sensing circuit stage performs the light sensing reset operation according to the second sensing drive signal in the second time interval (Figure 7 shows the cycles repeat, so as described in paragraph [0074], this will occur for LSC2 based on G(n+2).).

Regarding claim 4, Lin et al. disclose the display device according to claim 1, wherein each of the light sensing circuit stages comprises a write control contact point (Figure 6, the control terminal [gate] of TR1/TG1/TB1 and TR2/TG2/TB2 are a write control contact point.) and a reset control contact point (Figure 6, the control terminal [gate] of TS1 is a reset control contact point.), wherein in the first time interval, the first sensing drive line provides the first sensing drive signal to the reset control contact point of the qth light sensing circuit stage (Figures 6-7, in the period where G(n+1) is active [first time interval], the signal is provided to the gate of TS1. See paragraphs [0059] and [0074].), and the first sensing drive line provides the first sensing drive signal to the write control contact point of the latter light sensing circuit stage (Figures 6-7, the signal on G(n+1) is provided to TR2,TG2 and TB2.).

Regarding claim 6, Lin et al. disclose the display device according to claim 1, wherein the latter light sensing circuit stage senses light to generate a light sensing signal in a sensing time interval (Figure 7, D22), 
the latter light sensing circuit stage writes the light sensing signal into a corresponding output signal line to perform the light sensing write operation according to control performed by the first sensing drive signal in the first time interval after the sensing time interval (Figures 6-7 and paragraph [0071] “sensing output signal S(m)”, D33 which is after D22), and 
the latter light sensing circuit stage resets the light sensing signal to perform the light sensing reset operation according to control performed by a second sensing drive signal in a second time interval after the first time interval (Figures 6-7 and paragraphs [0074]-[0075], time interval D44, which is after D22). 

Regarding claim 7, Lin et al. disclose the display device according to claim 1, wherein the first sensing drive line is a q+1th sensing drive line (Figure 6, G(n+1).), and the latter light sensing circuit stage is a q+1th light sensing circuit stage (Figure 6, 1062 is the latter stage with LSC2, which the q+1th light sensing circuit stage.).

Regarding claim 8, Lin et al. disclose the display device according to claim 7, wherein the qth light sensing circuit stage is coupled to the q+1th sensing drive line through a bridging drive line to receive the first sensing drive signal to perform the light sensing reset operation (Figure 6 shows that LSC1 is coupled to G(n+1), the q+1th sensing drive line, through a “bridging line” which is highlighted below.).

    PNG
    media_image1.png
    723
    636
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0180667) in view of Walker et al. (US 6,329,974).

Regarding claim 5, Lin et al. disclose the display device according to claim 4, wherein each of the light sensing circuit stages comprises:
a light sensing element (Figure 6, LSC1), having a first terminal and a second terminal, wherein the first terminal of the light sensing element is coupled to the write control contact point of each of the light sensing circuit stages (Figure 6 shows LSC1 has a top terminal [first] coupled to the write control contact point [all elements in the circuit are “coupled”], and a bottom terminal [second].);
a first transistor (Figure 6, TRD1), having a first terminal, a second terminal, and a control terminal, wherein the first terminal of the first transistor receives an operating voltage, the second terminal of the first transistor is coupled to an output signal line, and the control terminal of the first transistor is coupled to the second terminal of the light sensing element (Figure 6 shows TRD1 having a first terminal coupled to SR_P(n), a second terminal coupled to S(m) through MS and a control terminal coupled to the bottom terminal of LSC1.); and 
a second transistor (Figure 6, TS1), having a first terminal, a second terminal, and a control terminal, wherein the first terminal of the second transistor is coupled to the second terminal of the light sensing element, the second terminal of the second transistor receives a voltage, and the control terminal of the second transistor is coupled to the reset control contact point of each of the light sensing circuit stages (Figure 6 shows TS1 having a first terminal coupled to the bottom terminal of LSC1, a second terminal that receives a voltage from G(n) and a control terminal that is coupled to the 
Lin et al. fail to teach wherein the second terminal of the second transistor receives a ground voltage.
Walker et al. disclose wherein a second terminal of a second transistor receives a ground voltage (Column 15, lines 32-33 explain that the source of the reset transistor is connected to ground.).
Thus Lin et al. contained a device which differed from the claimed device by the substitution of the voltage applied to the second terminal of the second terminal.
Walker et al. teaches the substituted ground voltage and the function was known in the art to provide the reset operation.
Lin et al.’s voltage could have been substituted with the ground voltage of Walker et al., and the results would have been predictable and resulted in providing a voltage to perform the reset operation.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0180667) in view of Chiang et al. (US 2013/0100108).

Regarding claim 9, Lin et al. disclose the display device according to claim 1.
Lin et al. fail to teach wherein the first sensing drive line is a q+2th sensing drive line, and the latter light sensing circuit stage is a q+2th light sensing circuit stage.
th sensing drive line (Figure 2, GLn+2), and a latter light sensing circuit stage is a q+2th light sensing circuit stage (Figure 2, a latter light sensing circuit stage is a q+2th light sensing circuit stage as indicated by the “…” shown.).
Thus Lin et al. contained a device which differed from the claimed device by the substitution of the driving line and latter stage connection.
Chiang et al. teach the substituted q+2th sensing drive line and q+2th light sensing circuit stage connection, and the function was known in the art to provide the reset operation.
Lin et al.’s driving line and latter stage connection could have been substituted with the q+2th sensing drive line and q+2th light sensing circuit stage connection of Chiang et al., and the results would have been predictable and resulted in the reset operation.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 10, Lin et al. and Chiang et al. disclose the display device according to claim 9, wherein the qth light sensing circuit stage is coupled to the q+2th sensing drive line through a bridging drive line to receive the first sensing drive signal to perform the light sensing reset operation (Figure 1 shows the qth light sensing circuit stage is coupled to GLn+2 through a bridging line [the line that extends vertically from GLn+2 to 191.].  See paragraph [0019] which explains 190 which contains transistor 191 is a reset unit, and thus provides a reset operation.), wherein the bridging drive line th light sensing circuit stage (Figure 1 shows the bridging line crosses GLn+1.).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0180667) in view of Huang (US 2008/0136983).

Regarding claim 11, Lin et al. disclose the display device according to claim 1.
Lin et al. fail to teach wherein the first sensing drive line is a qth sensing drive line, and the latter light sensing circuit stage is a q+1th light sensing circuit stage.
Huang discloses wherein a first sensing drive line is a qth sensing drive line (Figure 3B, scan line N-1 is a first sensing drive line of the qth stage [i.e. N-1 = q.), and a latter light sensing circuit stage is a q+1th light sensing circuit stage (Figure 3B shows that the stage N is a latter light sensing stage [since N-1=q, then N=q+1.).
Thus Lin et al. contained a device which differed from the claimed device by the substitution of the driving line and latter stage connection.
Huang teaches the substituted qth sensing drive line and q+1th light sensing circuit stage connection, and the function was known in the art to provide the write operation.
Lin et al.’s driving line and latter stage connection could have been substituted with the qth sensing drive line and q+1th light sensing circuit stage connection of Huang, and the results would have been predictable and resulted in the write operation.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 12, Lin et al. and Huang disclose the display device according to claim 11, wherein the q+1th light sensing circuit stage is coupled to the qth sensing drive line through a bridging drive line to receive the first sensing drive signal to perform the light sensing write operation (Figure 3B shows that scan line N-1 [qth] line is coupled to the N stage [q+1th] through a bridging lien which extends vertically between the scan line N-1 and the capacitor CS1. See paragraphs [0033]-[0034] which explain the write operation.).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0180667) in view of Yamazaki et al. (US 2011/0028060).

Regarding claim 13, Lin et al. disclose the display device according to claim 1.
Lin et al. fail to explicitly teach the display device comprising:
a first substrate, wherein the sub-pixel circuits are disposed on the first substrate; and a second substrate, wherein the light sensing circuits are disposed on the second substrate.
Yamazaki et al. disclose a display device comprising a first substrate, wherein sub-pixel circuits are disposed on the first substrate; and a second substrate, wherein light sensing circuits are disposed on the second substrate (Paragraph [0059], which states “The structure may be such that the sensor portion and the display portion are provided on different substrates and connected by an FPC or the like.”  Thus there is a 
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Lin et al. performs the same function as it does separately of a display device comprising sub-pixel circuits and light sensing circuits, and Yamazaki et al. performs the same function as it does separately of providing first and second substrates for the sub-pixel circuits and light sensing circuits, respectively.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in wherein the sub-pixel circuits are disposed on a first substrate and the light sensing circuits are disposed on a second substrate.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 14, Lin et al. disclose the display device according to claim 1. Lin et al. fail to explicitly teach the display device comprising:
a first substrate, wherein the sub-pixel circuits and the light sensing circuits are disposed on the first substrate (Paragraph [0059], which states “Note that the sensor portion 106 and the display portion 101 are provided on the same substrate”.). 

Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in wherein the sub-pixel circuits and the light sensing circuits are disposed on a first substrate.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
4 February 2022